DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 5-10 and 12-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, “wherein … a gate of the driving transistor is electrically connected to a first output terminal or a second output terminal of the storage module, a gate of the switching transistor is electrically connected to the first output terminal or the second output terminal of the storage module; the first output terminal of the storage module is configured to output the level signal, and a second output terminal of the storage module is configured to output an inverted level signal opposite to the level signal.”

As per claim 10, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, “if the driving transistor and the switching transistor have different conduction conditions and the switching transistor is turned off when the level signal indicates the display module to display, controlling the switching transistor to be turned off, by the level signal through a gate of the switching transistor, when the level signal indicates the display module to display; and controlling the switching transistor to be turned on to short-circuit the input terminal and the output terminal of the display module, by the level signal through the gate of the switching transistor, when the level signal indicates the display module to turn off.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694